UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



     Terrance Tears,

                             Plaintiff,
                                                                                              17 Civ. 9793 (AJN)
                    -v-
                                                                                      MEMORANDUM OPINION &
     Boston Scientific Corporation,                                                         ORDER

                             Defendant.



ALISON J. NATHAN, District Judge:

          This case arises from Plaintiff Terrance Tears' 2002 implantation with the Greenfield

Filter, a vena cava filter manufactured by Defendant Boston Scientific Corporation ("BSC").

Tears seeks compensatory and punitive damages from BSC for alleged negligence, strict

products liability, breach of express and implied warranties, fraudulent misrepresentation and

concealment, negligent misrepresentation, and violation of New York General Business Law

("GBL") Sections 349 and 350. Before the Court is BSC's motion to dismiss the complaint in its

entirety for failure to state a claim upon which relief can be granted. For the reasons provided

below, BSC's motion to dismiss is GRANTED in full with prejudice.

I.        BACKGROUND

          The Court takes the following facts from Tears' complaint, from the documents

incorporated by reference therein, and from the additional materials appended to BSC's filing. 1


1
 In addition to the complaint, BSC attached the following exhibits to the Declaration of Angela R. Vicari in Support
ofBSC's Motion to Dismiss: (I) Greenfield Inferior Vena Cava Filter, Titanium Model, Directions for Use,
operative in 2002; (2) Greenfield Inferior Vena Cava Filter, Stainless Steel Model, Directions for Use, operative in
2002; (3) a May 16, 2014 Safety Communication issued by the Food and Drug Administration, titled "Removing
Retrievable Inferior Vena Cava Filters: FDA Safety Communications," (4) an order in Kendall v. Boston Scientific
Corporation, No. 6: I 7-cv-l 888-Orl-37GJK (M.D. Fla. Dec. 6, 2017), (5) an order in Douse v. Boston Scientific
Corporation, No. 2: I 7-cv-599-FtM- 38MRM (M.D. Fla. Dec. 18, 2017), (6) the product brochure for the Greenfield
See Helprin v. Harcourt, Inc., 277 F. Supp. 2d 327, 330 (S.D.N.Y. 2003) ("While the comi may

not consider matters outside the pleadings, it may consider documents ... incorporated by

reference, documents that are integral to the plaintiffs claims, even if not explicitly incorporated

by reference, and matters of which judicial notice may be taken.") (internal citations omitted).

         The inferior vena cava ("IVC") is a "vein that returns blood to the heart from the lower

extremities." Compl.      ~   29. Blood clots can travel through the IVC from the leg or pelvis into

the lungs, causing pulmonary embolism, a potentially life threatening condition. To mitigate this

risk, individuals susceptible to clotting are often treated with anticoagulants. For individuals

"who are at high risk" of clotting "or for whom anticoagulants are contraindicated, doctors may

recommend implantation of an IVC filter." Id.            ~   31. An IVC filter is a medical device that is

inserted into the IVC to trap and filter clots from the lower extremities before they reach the

lungs. There are two kinds of IVC filters currently on the market: permanent IVC filters, and

retrievable IVC filters. Defendant BSC is the manufacturer of the Greenfield IVC Filter, a metal

filter designed for permanent implantation "to prevent, among other things, recurrent pulmonary

embolism via placement in the vena cava." Id.            ~   35-36.

         On or about October 30, 2002, Tears underwent a surgical implantation of the Greenfield

Filter following his hospitalization for "pulmonary embolism related issues." Id.                ~   60. The

Filter was implanted in his "right femoral vein." Id. at 62. In 2015, Tears "began experiencing

pains and problems in his chest region," which can be caused by "malfunctioning IVC filters."

Id. at 65-66. On January 15, 2016, an abdominal scan revealed that Tears' IVC filter was located



Inferior Vena Cava Filter, and (7) a copy of the webpage for the Greenfield Inferior Vena Cava Filter. See Dkt. No.
6. The Complaint explicitly references and relies on the Greenfield Filter's directions for use, the 2014 Safety
Communication, and the webpage. See Comp!.~~ 49-53, 67, 74, 127-133, 142-148, 178-184, 195-201. The two
remaining exhibits are publicly filed court orders. See Kavowras v. New York Times Co., 328 F.3d 50, 57 (2d. Cir.
2003) ("Judicial notice may be taken of public filings."). These exhibits are therefore considered to the extent
relevant in deciding this motion.

                                                         2
at the level of his L3-L4 vertebrae. On October 11, 2017, Tears filed the instant suit against BSC

in the Supreme Court of New York, County of New York alleging that the Greenfield Filter is

"unreasonably dangerous" and "faulty." Id      ~~   l, 3. According to the complaint, Tears suffers

"constant pains in the abdominal region" and is "at risk of suffering from serious health

complication[ s]," including "the risk of the filter migrating to the other parts of the vena cava,

heaii, lungs or other organs" as a result of the filter's defect. Id   ~   76. The complaint fmiher

alleges that BSC "knew its IVC filters were defective in design" and "failed to disclose to

physicians, patients, or [to Tears]" the risks associated with permanent implantation. Id      ~   69-70.

        On December 14, 2017, BSC filed a notice of removal to this Court. Dkt. No. 1. On

December 21, 2017, BSC filed a motion to dismiss Tears' Complaint in its entirety. Dkt. No. 5.

In response to an Order from the Court, Tears filed a letter on January 18, 2018, announcing its

intention to rely on its pleadings rather than take the oppmiunity to amend. Dkt. No. 14. Tears

filed an opposition to the motion to dismiss on January 22, 2018, Dkt. No. 16, and BSC filed its

reply on January 29, 2018, Dkt. No. 17. The December 21, 2017 motion to dismiss now before

the Cami is therefore fully briefed.

II.     LEGAL STANDARD

       In deciding a motion to dismiss pursuant to Rule 12(b)(6), the Cami accepts the

allegations in the Complaint as true and draws all reasonable inferences in favor of the non-

moving party. McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir. 2007). To

survive a motion to dismiss, the complaint must include "enough facts to state a claim to relief

that is plausible on its face." Bell At!. Corp. v. Twombly, 550 U.S. 544, 570 (2007). "A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Ashcroft v. Iqbal,



                                                    3
556 U.S. 662, 678 (2009). In other words, "the complaint's factual allegations must be enough

to raise a right to relief above the speculative level, i.e., enough to make the claim plausible."

Arista Records, LLC, v. Doe 3, 604 F.3d 110,120 (2d Cir. 2010) (quoting Twombly, 550 U.S. at

555) (internal citations omitted). "Threadbare recital of the elements of a cause of action,

supported by mere conclusory statements, do not suffice." Iqbal, 556 U.S. at 678.

        Generally, only "the facts alleged in the complaint, documents attached to the complaint

as exhibits, and documents incorporated by reference in the complaint" may be considered in

assessing whether a claim is sufficient to survive a Rule 12(b)(6) motion. DiFolco v. MSNBC

Cable L.L.C., 622 F.3d 104, 111 (2d Cir. 2010). However, "when a plaintiff chooses not to

attach to the complaint or incorporate by reference a document upon which it solely relies and

which is integral to the complaint, the court may nevertheless take the document into

consideration." International Audiotext Network, Inc. v. America! Tel. and Tel Co., 62 F.3d 69,

72 (2d Cir. 1995) (quoting Cartee Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47-48 (2d Cir.

1991) (internal quotation marks omitted).

III.    DISCUSSION

        A. Tears' Alleged Injury

        As a preliminary matter, BSC argues that Tears has not adequately alleged an injury

caused by the Greenfield Filter, and therefore that the complaint must be dismissed in full. See

Dkt. No. 7 at 6-8. According to BSC, Tears' injury allegations are either "(i)conclusory

allegations and injuries not alleged to be caused by a defect in Plaintiffs Greenfield filter, [or]

(ii) injuries that Plaintiff claims can be caused by IFC filters generally or as to which he is at risk,

absent any allegation that he himself has experienced such injury." Id. at 6. It is true that many

statements in the complaint concerning Tears' injuries are nothing more than conclusory



                                                   4
statements, devoid of specific facts. See, e.g., Compl.   ~   77 ("As a direct and proximate result of

the wrongful acts and omissions of Defendant, Plaintiff suffered severe injuries, including but

not limited to economic damages, severe permanent injuries, emotional distress, psychological

trauma of living with a defective product implanted in Plaintiffs body."). In addition, a risk of

future harm is "insufficient to impose liability against a defendant in a tort context." Perez v.

Braun lvledical, Inc., No. 17-cv-8512 (LLS), 2018 WL 2316334 (S.D.N.Y. May 9, 2018)

(quoting Caronia v. Philip Morris USA, Inc., 22 N.Y.3d 439, 446, 5 N.E.3d 11, 14, 982

N.Y.S.2d 40, 43 (N.Y. 2013)).

       Nevertheless, in deciding a motion to dismiss, the Court must "construe the complaint

liberally, accepting all factual allegations in the complaint as true, and drawing all reasonable

inferences in the plaintiffs favor." McGarry v. Pallito, 687 F.3d 505,510 (2d Cir. 2012)

(internal quotation marks omitted). Tears states specifically (1) that the Greenfield Filter was

implanted in his right femoral vein; (2) that he experienced stomach pain associated with filter

malfunction; (3) that a scan of his stomach revealed the filter at the level of his L3-L4 vertebrae,

and (4) that he continues to experience stomach pain. Compl.        ~~   62-66, 76. Taken together,

these allegations permit a reasonable inference that Tears' filter has migrated, causing pain.

Though the complaint is not a model of clarity, the allegations related to Tears' injury are not so

vague as to deprive BSC of fair notice of the claims against it.

       B. Negligence and Strict Products Liability Claims

       Counts I-IV of the complaint rely on theories of negligence and strict liability related to

the design, manufacture, or marketing of the Greenfield Filter. See Compl.        ~~   80-138. Tears

pleads three alternate theories of products liability: design defect, manufacturing defect, and

failure to warn. Under New York law, which applies in this diversity action, negligence claims



                                                 5
under these three theories are "functionally equivalent" to their strict liability counterparts. 2

Oden v. Boston Scientific Corp., --- F.Supp.3d---, 2018 WL 3102534 *4 (E.D.N.Y. June 4,

2018); see also Colon ex rel. Molina v. BIC USA, Inc., 199 F. Supp. 2d 53, 83 (S.D.N.Y. 2001)

("Courts have noted that, for the purposes of analyzing a design defect claim, the theories of

strict liability and negligence are virtually identical."); Rosen v. St. Jude Medical, Inc., 41 F.

Supp. 3d 170, 182 (N.D.N.Y. 2014) ("Under New York law, to state a claim for manufacturing

defect under theories of strict liability or negligence, the plaintiff must allege that ( 1) the product

was defective due to an error in the manufacturing process and (2) the defect was the proximate

cause of plaintiff's injury.") (internal quotation marks omitted); Estrada v. Berke! Inc., 789

N.Y.S.2d 172 (N.Y. App. Div. 2005) ("Where liability is predicated on a failure to warn, New

York views negligence and strict liability claims as equivalent.") (quoting Martin v. Hacker, 628

N.E.2d 1308, n.1, (N.Y. 1993). The Court will therefore consider Tears' negligence and strict

products liability claims together.

                     1. Design Defect

         A defective design claim is premised on a manufacturer's failure to properly design a

product, resulting in a product that is "unreasonably dangerous for its intended use" or "whose

utility does not outweigh the danger inherent in its introduction into the stream of commerce."



2
  In 2002, the Second Circuit described the "degree of overlap between negligence and strict liability for design
defects" as "unsettled" because the New York Court of Appeals had not ruled directly on the issue. Jarvis v. Ford
~Motor Co., 283 F.3d 33, 62 (2d Cir. 2002). However, in recent years, "New York courts have treated the differences
between negligence and strict liability as inconsequential." Almonte v. Averna Vision & Robotics, Inc., 128
F.Supp.3d 729, 754 n.20 (W.D.N.Y. 2015) (quoting Cavanagh v. Ford Motor Co., No. 13-CV-4584 JS WDW,
2014 WL 2048571, at *5 (E.D.N.Y. May 19, 2014); see also Rupolo v. Oshkosh Truck Corp., 749 F.Supp.2d 31, 43
n.4 (E.D.N.Y.2010) ("In a design defect case, there is almost no difference between a prima facie case in negligence
and one in strict liability.") (quoting Searle v. Suburban Propane Div. of Quantum Chem. Corp., 700 N.Y.S.2d 588,
591 (2000)). In any case, even if the standards did differ meaningfully, the elements of strict liability design defect
would be included within the required elements for negligent design, so where a strict liability claim is dismissed so
too must a negligence claim based on the same defect. Kosmynska v. Polairis Industries, Inc., 462 F.3d 74, 86 (2d
Cir. 2006) (holding that a manufacturer whose defective product causes injury cannot be held liable under a
negligence theory if a jury finds for the defense on a strict liability claim for the same product).

                                                          6
Voss v. Black & Decker Mfg. Co., 59 N.Y.2d 102, 107 (N.Y. 1983). To establish a prima facie

case that a product was defectively designed, a plaintiff must plead sufficient facts to show that:

"(1) the product as designed posed a substantial likelihood of harm; (2) it was feasible to design

the product in a safer manner; and (3) the defective design was a substantial factor is causing the

plaintiff's injury." Colon ex rel. Molina, 195 F.Supp.2d at 83.

       Here, Tears has failed to allege with sufficient specificity how the design of the

Greenfield Filter was defective. See Bertini v. Smith & Nephew, No. 13-cv-0079 (BMV), 2013

WL 6332684 (E.D.N.Y. July 15, 2013) ("A design defect claim is subject to dismissal where

plaintiff fails to plead facts identifying how the device is defectively designed or the existence of

a feasible alternative design.") (citing Reed v. Pfizer, 839 F.Supp.2d 571, 571 (E.D.N.Y. 2012)).

Though the complaint states that the filter "was defective and not reasonably safe due to its

improper, inadequate, and defective design," it fails to identify any specific problem or defective

component. Compl.    ~   92. Without more, the allegations that the Greenfield Filter was defective

in design and unreasonably dangerous to consumers are "legal conclusions ... not entitled to any

assumption of truth." Bertini, 2013 WL 6332684 at *2. It is not enough to point to the risks

associated with permanent IVC filters. See Reed, 839 F.Supp.2d at 577-578 (dismissing design

defect claim where complaint "plead the legal conclusion" that the risks of using a prescription

drug outweighed the benefits instead of "facts identifying" the drug's design defect); Goldin v.

Smith & Nephew, Inc., No. 12-cv-9217(JPO), 2013 WL 1759575 (S.D.N.Y. Apr. 24, 2013) at *4

(dismissing design defect claim where plaintiff "state[d] that the product poses a risk of harm




                                                  7
because of its propensity to dislocate, but d[id] not identify any particular problem in the design

of the product").

       Moreover, the complaint does not contain sufficient factual allegations to suggest the

existence of a feasible alternative design. Tears points to the retrievable IVC filter as a safer

alternative to filters that are permanently implanted, like the Greenfield Filter. Compl.   ~   34

("Concerns over long-term complications of permanent filters ... has led to the development of

temporary, retrievable filters."). However, Tears "cannot satisfy his burden to propose a feasible

alternative design by proposing that an entirely different product could have been used." Hilare

v. De Walt Indus. Tool Co., 54 F. Supp. 3d 223, (E.D.N.Y. 2014) (holding that a trap saw is not a

feasible alternative design for a table saw because they are different products). The Greenfield

Filter, by Tears' own admission, is designed to be a permanent IVC filter, and the complaint

failed to allege the existence of a safer design for a permanent IVC filter. Because Tears has not

pled sufficient facts as to the first two elements of a design defect claim, the Court need not

consider the element of causation. The design defect claim is therefore dismissed.

                    2. Manufacturing Defect

       Unlike a design defect claim, a manufacturing defect claim is based on an allegation that

the specific product that caused plaintiffs injury was not manufactured as designed. To

successfully plead a manufacturing defect claim, the complaint must allege both "that a specific

product unit was defective as a result of some mishap in the manufacturing process itself,

improper workmanship, or because defective materials were used in construction," and "that the

defect was the cause of plaintiffs injury." Colon ex rel. Molina, 199 F.Supp.2d 53, 85

(S.D.N.Y. 2001) (quotation marks and citation omitted). "[A] claim devoid of allegations that a

particular unit differed when compared to others in the same product line will be dismissed."



                                                  8
Guariglia v. Procter & Gamble Co., No. 2:15-cv-04307(ADS), 2018 WL 1335356, at *5

(E.D.N.Y. Mar. 14, 2018). Where, as here, the product itself is not available for inspection, a

plaintiff may be able to prove a manufacturing defect based on circumstantial evidence. See

Speller ex rel. Miller v. Sears, Roebuck & Co., 100 N.Y.2d 38, 41 (2003). If the plaintiff is

unable to identify a specific flaw, he must instead "prove that the product did not perform as

intended and exclude all other causes for the product's failure that are not attributable to

defendants." Id

       Tears' manufacturing defect claim fails because he fails to plead facts alleging that the

Greenfield Filter with which he was implanted is defective as compared to other Greenfield

Filters, or alternatively to exclude all other causes of the device's migration. The complaint

references the filter's "manufacturing defects," and asserts that the filter "contained a condition

or conditions, which Defendant did not intend." Compl.     ,r,r 106-111.   This vague assertion is

utterly devoid of facts that would allow the Court to draw a reasonable inference that the filter

suffered from a manufacturing defect. See Goldin, 2013 WL 1759575 at *3 (dismissing

manufacturing defect claim where the complaint failed to allege any facts about the

manufacturing process). In the absence of facts identifying the specific manufacturing defect,

Tears would need to allege facts suggesting that no cause outside of BSC's control could explain

the flawed performance. He has not done so here. Though the complaint does suggest that the

implantation procedure itself was not a cause of Tears' injury, Compl.     ,r 109, it does not allege
that "this otherwise adequately designed product must have suffered from a manufacturing

defect" in order for migration to occur. Goldin, 2013 WK 1759575 at *3. On the contrary, the

complaint alleges numerous times that a substantial risk associated with the permanent IVC




                                                  9
filters generally and the Greenfield Filter specifically is "device migration." See Compl. ,i,i 48,

57, 59, 66, 67, 70. As a result, the manufacturing defect claim must be dismissed.

                  3. Failure to Warn

        A third type of products liability claim relies on an allegation that "the manufacturer

failed to provide adequate warnings regarding the risks and dangers associated with the use, or

foreseeable misuse, of its product." Sorto-Romero v. Delta Int'! Mach. Corp., No. 05-cv-

5172(SJF), 2007 WL 2816191, at * 11 (E.D.N. Y. Sept. 24, 2007) (citing Urena v. Biro Mfg. Co.,

114 F.3d 359, 365-66 (2d Cir. 1997)). "To prevail on a failure to warn claim, a plaintiff must

prove ( 1) a manufacturer has a duty to warn (2) against dangers resulting from foreseeable uses

about which it knew or should have known, and (3) that failure to do so was the proximate cause

of the harm." State Farm Fire & Cas. Co. v. Nutone, Inc., 426 Fed. App'x. 8, 10 (2d Cir. 2011)

(summary order). When the product at issue is a medical device, the manufacturer's duty to

warn applies to the physician as a "learned intermediary" rather than to the patient himself.

Banker v. Hoehn, 718 N.Y.S.2d 438,440 (App. Div. 2000) ("[T]he manufacturer of the medical

device satisfies its duty to warn of potential adverse effects when it adequately warns medical

professionals who use the device in the treatment of patients."). A plaintiff will not succeed on a

failure to warn cause of action absent "pro[ of] that the product did not contain adequate

warnings." Mulhall v. Hannafin, 45 A.D.3d 55, 841 (N.Y. App. Div. 2007). Thus, on a Rule

12(b)( 6) motion, such a claim "is appropriately dismissed if a plaintiff does not plead facts

indicating how the provided warnings were inadequate." Reed, 839 F. Supp. at 575.

        To support its failure to warn claim, Tears alleges that the Greenfield Filter "was

unaccompanied by appropriate and adequate warning regarding the risk of severe and

permanents injuries associated with its use, including ... the migration of the filter to other parts



                                                  10
of the vena cava," and that "the warning given did not accurately reflect the risk, incidence,

symptoms, scope or severity of such injuries to the consumer." Compl. ,i 118. However, the

product brochure, the webpage, and the DFU for the Greenfield Filter all contain warnings

regarding the possibility of filter migration. See Dkt. No. 6, Ex. G at 1-2 (Brochure); id., Ex. B

at 9 (Titanium DFU); id., Ex.Cat 8. (Stainless Steel DFU); id., Ex. H (Greenfield Vena Cava

Filter webpage linking to "Indications, Safety, and Warnings"). Indeed, both the brochure and

the webpage prominently display a repmied rate of filter migration. See id. Ex. G at 1

(Brochure); id. Ex. H (Greenfield Vena Cava Filter webpage). Of course, such warning may

neve1iheless be inadequate, but Tears has failed to make any nonconclusory statements

suggesting how these warnings were not sufficient to put Tears' physician on notice of the risk of

filter migration. See Reed, 839 F. Supp. 2d at 577 ("Plausibility requires some factual assertions

as to how or why the acknowledged warning was inadequate, that is, about what risk of harm or

in what way, the acknowledged warning failed to warn.").

        Tears' assertion that the Greenfield Filter product brochure and/or DFU contained

inadequate warnings in light of the 2014 FDA Safety Communication does not alter the Court's

conclusion that he has failed to state a claim that is "plausible on its face." Bell Atl. Corp. v.

Tvvombly, 550 U.S. 544, 570 (2007). The FDA statement was issued over a decade after Tears'

implantation in 2002. See Dkt. No. 6, Ex. D. Thus, the Comi need not consider BSC's argument

that the FDA notice regarding risks of long term implantation is only applicable to removable

filters. See Dkt. No. 7 at 3. Regardless of the content of the statement, it cannot support the

proposition that BSC knew or should have known of certain risks at the time it created the




                                                  11
product brochure and DFU on which Tears' physician may have relied. The failure to warn

claim is therefore dismissed.

        C. Warranty Claims

        Counts V-VII of the complaint allege that BSC breached express and implied warranties

in the sale of the Greenfield Filter.

                  1. Breach of Express Warranty

        An express warranty is an "affirmation of fact or promise made by the seller to the buyer

which relates to the goods and becomes part of the basis of the bargain." N.Y.U.C.C. § 2-

313( 1)(a). A successful breach of express wairnnty claim requires proof that such an affirmation

or promise existed, that it was breached, and that plaintiff detrimentally relied on the warranty.

Horowitz v. Stryker Corp., 613 F.Supp.2d 271, 285-86 (E.D.N.Y. 2009). Generalized or vague

allegations that defendant made express warranties are insufficient; plaintiff must "plead some

affirmative statement of fact that forms the basis of the warranty." Cowan v. Costco Wholesale

Cmp., No. 15-CV-05552(PKC), 2017 WL 59080 (E.D.N.Y. Jan. 5, 2017) at *5. "Fmiher, a

successful breach of warranty claim requires that the product be defective." Reed, 839

F.Supp.2d at 578.

        Tears' breach of express warranty claim fails to state a claim upon which relief can be

granted "for reasons similar to why they did not meet the standard for a failure to warn claim, a

design defect claim, and a manufacturing defect claims." Reed, 839 F. Supp. 2d at 578-579

(dismissing warranty claims along with products liability claims). The complaint points to

several statements by BSC that Tears suggests constitute express warranties: (1) the webpage

describes the Greenfield Filter as having "Trusted Performance, Timeless Design," (2) the

webpage indicates that the filter has "Proven Stability," "Established Filter Performance," and a



                                                 12
design that "Promotes Clot Lysis," and (3) the brochure states that the filter has "[r]ecurved

hooks ... design to provide protection against penetration." Compl. ,i,i 142-146. However, even

if these statements are sufficiently specific to create express warranties, Tears fails to plausibly

allege that these warranties were breached, i.e. that the product was not as described by BSC.

Notably, Tears does not allege that his filter has failed to "promote clot lysis," or that the

recurved hooks did not "provide protection against penetrations." Ultimately, the allegations in

the complaint are "not sufficient to draw a reasonable inference that [the Greenfield Filter] was

defective" or that what BSC "promised was different than what they provided." Reed, 839 F.

Supp. 2d at 579. The Court therefore need not reach the question of whether the complaint

adequately pleads detrimental reliance. Tears' express warranty claim is dismissed.

                 2. Breach of Implied Warranty of Merchantability

        "The implied warranty of merchantability is a guarantee by the seller that its goods are fit

for the intended purpose for which they are used." Saratoga Spa & Bath v. Beeche Sys. Corp.,

656 N.Y.S.2d 787, 789 (N.Y. App. Div. 1997). To state a claim for a breach of the implied

warranty of merchantability, plaintiff must allege that the product was defectively designed or

manufactured, that the defect existed when the manufacturer delivered the product to the

purchaser, and that the defect is the proximate cause of the plaintiffs injury. See Teixeria v. St.

Jude Medical SC., Inc., 193 F.Supp.3d 218,226 (W.D.N.Y. 2016). The facts required to

demonstrate a breach of the implied warranty of merchantability are thus very similar as those

needed to support a strict products liability claim. See Pinello v. Andreas Stihl Ag & Co. KG,

No. 08-cv-00452, 2011 WL 1302223 (N.D.N.Y. Mar. 31, 2011), at* 17 ("Liability under strict

products liability and implied warranty theory are essentially the same."). Because Tears has




                                                  13
failed to plead sufficient facts for the Court to infer that the product was defectively designed or

manufactured, as discussed above, his implied warranty of merchantability claim must fail.

                    3. Breach of Implied Warranty of Fitness

         An implied warranty of fitness is created "when a seller knows or has reason to know the

particular purpose for which a buyer requires goods, and also knows or should know that the

buyer is relying on his special knowledge." Catalano v. BMW of North America, LLC, 167

F.Supp.3d 540,558 (S.D.N.Y 2016) (quoting Abraham v. Volkswagen ofAmerica, Inc., 795 F.2d

238,249 (2d Cir. 1986)). Unlike the implied warranty of merchantability, an implied warranty

of fitness does not exist by default. See id (noting that "the implied warranty of fitness for a

particular purpose "does not arise in every consumer sale"). If "the particular purpose for which

goods are to be used coincides with their general function use, [the] implied warranty of fitness

for a particular purpose merges with the implied warranty of merchantability." APS Technology

Inc. v. Brant Oilfield Management & Sales Inc., No. 13-cv-6500(LTS), 2015 WL 5707161

(S.D.N.Y. 2014) at *7 (quoting Beech Aircraft Corp. v. Flexible Tubing Corp., 270 F. Supp. 548,

561-62 (D. Conn. 1967) (alteration in original).

         Here, Tears alleges no particular purpose that differs from the general purpose of users of

the Greenfield Filter. On the contrary, the complaint states that BSC warranted that "Greenfield

Filters were fit for a particular purpose for which they were being used, implantation into the

IVC to treat PE and DVT. 3" Compl. ,i 171. Tears' warranty of fitness claim is therefore

indistinguishable from his warranty of merchantability claim, which is dismissed for the reasons

discussed above. In addition, Tears does not allege that he interacted with BSC directly in any



3
  BSC disputes that the Greenfield Filter is designed to treat DVT. See Dkt. No. 7 at 4. For purposes of this Order,
the Court need not reach the factual dispute: Tears' allegations are taken as true, and the complaint does not allege
that treatment of DVT was a purpose particular to Tears. Comp!. ~ 171.

                                                          14
way, nor that BSC was otherwise on notice of his specific purpose in using the Greenfield Filter.

Therefore, even if Tears' purpose were sufficiently particular for an implied warranty of fitness

to apply, the complaint fails to sufficiently plead that BSC was aware of such a purpose. See

Catalano, 167 F. Supp. 3d at 558 (dismissing implied warranty of fitness claim on the grounds

that the complaint "did not plausibly allege that [defendant] BMW-which is not alleged to have

engaged directly with [buyer] Catalano-could have been aware of any particular purpose for

which Catalano sought to use his vehicle beyond the extent to which it would be aware of any

buyer's purpose for purchasing a BMW vehicle"). In light of this analysis, Tears' claim based

on the breach of implied warranty of fitness is dismissed.

       D. Fraud and Negligent Misrepresentation Claims

       Counts VIII-X of the complaint allege that BSC made false or misleading statements

about the risks of the Greenfield Filter which constituted fraudulent misrepresentation, negligent

misrepresentation, and fraudulent concealment. See Compl. ,, 175-225. "Allegations of fraud

are subject to a heightened pleading standard" pursuant to Rule 9(b) of the Federal Rules of Civil

Procedure. Nakahata v. New York-Presbyterian Healthcare System, Inc., 723 F.3d 192, 197 (2d

Cir. 2013). Negligent misrepresentation claims, too, must meet the Rule 9(b) standard to survive

a motion to dismiss. See Aetna Cas. & Sur. Co. v. Aniero Concrete Co., Inc., 404 F.3d 566, 583

(2d Cir. 2005). Accordingly, Tears' fraud and negligent misrepresentation claims must be pled

"with paiiicularity." F.R.C.P. 9(b). In other words, they must "(1) specify the statements that

the plaintiff contends were fraudulent, (2) identify the speaker, (3) state where and when the

statements were made, and (4) explain why the statements were fraudulent." Nakahata, 723 F.3d

at 197 (quoting MWs v. Polar Molecular Co., 12 F.3d 192, 197-98 (2d Cir. 2013). "In addition,




                                                15
the plaintiff must allege facts that give rise to a strong inference of fraudulent intent." Id.

(emphasis in original).

                  1. Fraudulent Misrepresentation

        To plead a claim for fraudulent misrepresentation, plaintiff must allege facts illustrating

"a misrepresentation or a material omission of fact which was false and known to be false by

defendant, made for the purpose of inducing the other pmiy to rely upon it, justifiable reliance of

the other party on the misrepresentation or material omission, and injury." Mandarin Trading

Ltd. v. Wildenstein, 16 N.Y.3d 173, 178 (N.Y. 2011) (citation omitted); see also Premium Mortg.

Corp. v. Equifax, Inc., 583 F.3d 103, 108 (2d Cir. 2009) (stating the elements ofa fraud claim

under New York law).

         With respect to the first element, the complaint lists several specific statements from the

Greenfield Filter's webpage and product brochure that Tears alleges are "misrepresentations."

See Comp!. ,i,i 178-182. The complaint also alleges that BSC "disseminated false information

regarding the IVC Filters to physicians and plaintiffs," "made its fraudulent misrepresentations

intentionally," and "knew and expected that recipients of that information would rely on the

information." Comp!. ,i,i 187, 189. Lastly, the complaint states that Tears, his physicians, and

the medical community "justifiably and foreseeably relied" on BSC's "representations or

omissions," which "were a cause in fact and a proximate cause" of Tears' injuries. Comp!. ,i

191. Notably absent from the complaint is any factual content to support the conclusions that

BSC acted knowingly or that Tears justifiably relied on the alleged misrepresentation. The

complaint thus fails to allege the elements of fraud with the particularity required by Rule 9(b ).

See Oden, 2018 WL 3102534 at * 10 (dismissing fraudulent misrepresentation claim where

complaint "lack[ ed] the particularized facts indicating, at the very least, where and when the



                                                  16
statements were made or viewed by Plaintiff or his physicians and why the statements were

fraudulent"). The claim based on a theory of fraudulent misrepresentation is therefore dismissed.

                   2. Fraudulent Concealment

         To plead a claim of fraudulent concealment, plaintiff must allege sufficient facts to show

"(1) a duty to disclose material facts; (2) knowledge of material facts by a party bound to make

such disclosures; (3) failure to discharge a duty to disclose; (4) scienter; (5) reliance; and (6)

damages." De Sole v. Knoedler Gallery, LLC, 974 F. Supp. 2d 274, 314 (S.D.N.Y. 2013). A

duty to disclose may arise "where the parties enjoy a fiduciary relationship" or "where one paiiy

possesses superior knowledge, not readily available to the other, and knows that the other is

acting on the basis of mistaken knowledge." Lerner v. Fleet Bank, NA., 459 F.3d 273,292 (2d

Cir. 2006) (quoting Aaron Ferer & Sons Ltd. v. Chase Manhattan Bank, NA., 731 F.2d 112, 123

(2d Cir.1984). For superior knowledge to give rise to a duty to disclose, that information must

be unavailable to the other party by reasonable inquiry, and the party in possession must know

that the other party is acting on the basis of mistaken knowledge. Naughtright v. Weiss, 826

F.Supp.2d 676,690 (S.D.N.Y. 2011) (citing Aetna, 404 F.3d at 582).

         The complaint does not suggest that any sort of special relationship existed between

Tears and BSC; rather, it alleges that BSC "had sole access to material facts concerning the

defective nature of the product and its propensity to cause serious and dangerous side effects,"

Compl.   ~   207, and that BSC knew that Tears and his physicians "had no way to determine the

truth behind Defendant's concealment and omissions," Compl.        ~   209. These statements merely

state the required elements to establish that a duty exists as conclusions without alleging any




                                                  17
particularized facts to support the existence of those same elements. As a result, the fraudulent

concealment claim does not meet the heightened pleading standard and must be dismissed.

                 3. Negligent Misrepresentation

       "Under New York law, the elements for a negligent misrepresentation claim are that (1)

the defendant had a duty, as the result of a special relationship, to give correct information; (2)

the defendant made a false representation that he or she should have known was incorrect; (3) the

information supplied in the representation was known by the defendant to be desired by the

plaintiff for a serious purpose; (4) the plaintiff intended to rely and act upon it; and (5) the

plaintiff reasonably relied on it to his or her detriment." Hydro Investors, Inc. v. Trafalgar

Power Inc., 227 F.3d 8, 21 (2d Cir. 2000). Participating in a business transaction does not, by

itself, give rise to a special relationship for purposes of negligent misrepresentation. See Alley

Sports Bar, LLC v. SimplexGrinnell, LP, 58 F.Supp.3d 280, 294 (W.D.N.Y 2014) (dismissing a

negligent representation claim for lack of a special relationship where parties "engaged in an

ordinary business transaction over the course of three days"). Rather, the relationship must be

"privity-like," fiduciary, or one in which a party either has "unique or specialized expertise" or is

"in a position of confidence and trust with the injured party." Jvfandarin Trading Ltd. v.

Wildenstein, 16 N.Y.3d 173, 180 (N.Y. 2011).

       The complaint fails to allege any facts to suppo1i an inference that such a relationship

existed. The claim for negligent misrepresentation is therefore dismissed.

       E. New York GBL Claims

       Count XI alleges that BSC's commercial practices violated GBL §§ 349-350. Section

349 prohibits "[ d]eceptive acts or practices in the conduct of any business, trade or commerce in

the furnishing of any service in the state." GBL § 349(a). Section 350 prohibits "[f]alse



                                                  18
advertising in the conduct of any business, trade or commerce or in the furnishing of any service

in this state." GBL § 350. To establish a prima facie case under either section, a plaintiff must

allege facts showing that "a defendant has engaged in (1) consumer-oriented conduct that is (2)

materially misleading and that (3) plaintiff suffered an injury as a result of the allegedly

deceptive act or practice." Kommer v. Bayer Consumer Health, 252 F. Supp. 3d 304, 310

(S.D.N.Y. 2017) (quoting Orlander v. Staples, Inc., 802 F.3d 289, 300 (2d Cir. 2015)). To be

"materially misleading," conduct must be "likely to mislead a reasonable consumer acting

reasonably under the circumstances."     Oswego Laborers' Local 214 Pension Fund v. Marine

~Midland Bank, NA., 85 N. Y.2d 20, 26 (1995). A pleading is insufficient if it does not include

facts illustration "a causal connection between some injury to plaintiffs and some

misrepresentation made by defendants." Small v. Lorillard Tobacco Co., 252 A.D.2d 1, 15

(1998), afj'd, 94 N.Y.2d 43 (1999) (citing Gershon v. Hertz Corp., 215 A.D.2d 202,203 (App.

Div. 1995)).

       In support of his GBL claims, Tears alleges that BSC engaged in "consumer-oriented,

commercial conduct," in marketing and selling the Greenfield Filter, Compl.      ~   229, and that

BSC' s "misrepresentations and concealment of material facts constitute unconscionable

commercial practices, deception, fraud, false pretenses, misrepresentation, and/or the knowing

concealment, suppression, or omission of material[] facts with the intent that others rely on such

concealment, suppression, or omission," Compl.     ~   231. Even assuming arguendo that the

creation of the brochure and the website are considered "consumer-oriented" for purposes of

GBL, Tears failed to allege facts connecting his alleged injury with statements made on those

platforms. According to the complaint, Tears decided to undergo implantation of the Greenfield

Filter "based on advice given" at the hospital where he was receiving treatment for pulmonary



                                                 19
embolism related issues. Compl.   1 61.   Though Tears does allege that he was given a product

brochure "at the time of his implant," he does not suggest that the statements he identifies as

misleading in the brochure led to his decision to purchase the filter. Compl. 1 196

(acknowledging that the brochure Tears was given "might not be the same brochure" as the one

referenced in the complaint). As a result, there is no factual support for Tears' statement that he

"used the Greenfield IVC Filter" as "a direct and proximate result of [BSC]'s conduct." Compl.

1235. Accordingly, the claims under GBL §§ 349 and 350 are dismissed.

       F. Punitive Damages Claim

       It is well established in New York law that "punitive damages are a remedy and not a

separate cause of action" for pleading purposes. Eldridge v. Rochester City Sch. Dist., 968 F.

Supp. 2d 546, 563 (W.D.N.Y. 2013); see also Harrison v. Rubenstein, No. 2-cv-9356(DAB),

2007 WL 582955, at *21, at *61 (S.D.N.Y. Feb. 26, 2007) ("It is clear that there is no separate

cause of action for punitive damages for pleading purposes under New York law.") A claim for

punitive damages therefore cannot survive if all other substantive claims in a case have been

dismissed. Rocanova v. Equitable Life Assur. Soc. of US., 634 N.E.2d 940, 945 (N.Y. 1994) ("A

demand or request for punitive damages ... possesses no viability absent its attachment to a

substantive cause of action."). Because no substantive cause of action survives this motion,

Tears' claim for punitive damages is also dismissed.

       G. Request for Leave to Replead

       Tears requests leave to amend his Complaint in the event that BSC's motion to dismiss is

granted. See Dkt. No. 16 at 23-24. Rule 15(a)(2) provides that the Court should "freely give

leave" for a party to amend its pleading "when justice so requires." F.R.C.P. 15(a)(2).

Nevertheless, leave to amend may properly be denied for "undue delay, bad faith or dilatory



                                                 20
motive on the part of the movant, repeated failure to cure deficiencies by amendments previously

allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, futility

of the amendment, etc." Ruotolo v. City ofNY, 514 F.3d 184, 191 (2d. Cir. 2008).

       In this case, the Court concludes that granting a further opp01iunity to amend would not

serve the interests of justice. Per F.R.C.P. 15(a)(l)(B), Tears could have filed an amended

complaint as a matter of course within 21 days of service of the motion to dismiss. Nowhere in

Tears' opposition brief does he suggest how amendment at this stage "would permit him to cure

the deficiencies in the complaint," nor does he give a reason for failing to amend the complaint

in response to BSC's motion. Wilson v. Merrill Lynch & Co., Inc., 671 F.3d 120,140 (2d Cir.

2011). Indeed, the Comi specifically warned Tears that "declining to amend its pleadings to

timely respond to a fully briefed argument" in the motion to dismiss could constitute a waiver of

his "right to use the amendment process to cure any defects that have been made apparent by the

Defendant's briefing." Dkt. No. 8 (citing Lorely Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec.,

LLC., 797 F.3d 160 (2d Cir. 2015). Tears' request for leave to file an amended complaint is

therefore denied.

IV.    CONCLUSION

       For the foregoing reasons, BSC's motion to dismiss Tears' complaint is granted in full.

The Clerk of the Court is respectfully directed to close this case. This resolves Dkt. No. 5.

       SO ORDERED.
                    �1
Dated: September_, 2018
       New York, New York




                                                     United States District Judge



                                                21
